Citation Nr: 0007016	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-03 490A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the June 
1955 Board decision which denied service connection for back 
trouble and an increased (compensable) rating for pes planus.  




REPRESENTATION

Moving Party Represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.  

This matter comes before the Board of Veterans Appeals 
(Board) following a final decision, in June 1955, by the 
Board on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The veteran now 
resides in the jurisdiction of the Columbia, South Carolina 
RO.  

A copy of the regulations pertaining to clear and 
unmistakable error (CUE) in Board decisions has been mailed 
to the veteran.  

A motion dated in March 1998, addressed issues of CUE as to 
the Board's June 1955 decision on service connection for a 
back disorder and an increased rating for pes planus.  In 
September 1999, a local representative argued that there was 
error in not granting service connection for arthritis of the 
back.  In a November 1999 presentation to the Board, the 
representative presented arguments on back and foot issues.  
The Board finds the present motion to include back and foot 
issues.  

The June 1955 Board decision also denied a compensable rating 
for a mastectomy scar.  A search of the recent presentations 
does not disclose any specific pleadings on that issue.  So, 
the Board concludes that the scar rating is not included in 
the motion now before it.  


FINDINGS OF FACT

1.  In June 1955, The Board denied an increased (compensable) 
rating for pes planus.  

2.  In June 1955, there was no compelling evidence, to which 
reasonable minds could not differ, that the service-connected 
pes planus approximated a moderate flat foot disability with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  

3.  In June 1955, the Board denied an appeal for service 
connection for back trouble.  

4.  In June 1955, the record included VA X-rays taken within 
the year after the veteran left active service, which showed 
arthritis in two joint groups, the thoracic and lumbar 
spines.  Although this evidence was of record, it was not 
addressed in the Board's June 1955 decision.  

5.  The June 1955 Board decision did not consider the legal 
and regulatory presumption that arthritis manifested during 
the first post service year was incurred in service.  

6.  The failure of the Board to discuss pertinent evidence of 
record and the applicable law and regulations compels the 
conclusion, to which reasonable minds could not differ, that 
the denial of service connection for back trouble would have 
been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  There was no CUE in the June 1955 Board decision which 
denied an increased (compensable) rating for pes planus.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (1999).  

2.  There was CUE in the June 1955 Board decision which 
denied service connection for back trouble.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (1999).

3.  Arthritis in two joint groups, the thoracic and lumbar 
spines, is presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pes planus (flat feet) was noted when the veteran was 
examined and accepted for service in May 1952 and on several 
occasions during the veteran's active service.  
The service medical records contain several reports of pes 
planus (flat feet).  

The service medical records show that, in April 1953, the 
veteran complained of pain in the right side of his back.  
X-rays disclosed a pelvic tilt to the right.  The X-ray 
report specified that there was "No bony abnormality 
noted."  Two days later, the veteran complained of pain in 
the lumbar region and the impression was a muscular strain.  

In September 1953, there was a notation of low back ache 
myalgia.  

In December 1953, pains in the back for several days were 
treated with heat.  

On examination for separation from service, in July 1954, the 
veteran's spine and musculoskeletal parts were normal.  

The veteran was hospitalized by VA in October 1954.  An 
interim summary dated in November 1954 shows the veteran had 
entered the hospital in October 1954 with a chief complaint 
of back pain of 5 days duration.  He told of falling 20 feet 
from a telephone pole in May 1953 and injuring his back.  He 
described subsequent back pains.  Positive physical findings 
included the back.  Back motion and straight leg raising were 
limited by lumbar pain.  X-rays of the lumbosacral spine 
revealed a tendency toward lipping involving the adjacent 
margins of the bodies of the lower dorsal and lumbar spine.  
There was dextroscoliosis.  The impressions were pes planus 
and low grade degenerative joint disease.  The diagnoses 
were: 1. Degenerative joint disease, multiple, due to unknown 
cause; 2. Prostatitis; and 3. Flat foot, fixed type due to 
unknown cause.  

The final summary, dated in December 1954, stated that the 
veteran continued to receive salicylate and bed board for his 
osteoarthritis of the lumbar spine.  It was felt that 
moderate obesity could have played a role in back and foot 
problems.  The final diagnoses were: 1. Degenerative joint 
disease, multiple, due to unknown cause; 2. Prostatitis; 
3. Flat foot, bilateral, fixed type, due to unknown cause; 
and 4. Obesity.  

A January 1955 rating decision granted service connection for 
pes planus, rated as noncompensable and denied service 
connection for back trouble.  

In March 1955, a private physician reported treating the 
veteran for back and lower extremity symptoms.  The doctor 
reported that the veteran had 3° flat foot and wobbled when 
he walked.  He also had pain in the right ankle.  The doctor 
felt the veteran definitely had a disability.  

In April 1955, the RO received the veteran's Appeal.  He 
asserted that his feet should be assigned a compensable 
rating and that his back was injured.  A cover letter from 
the representative asked for consideration for a compensable 
rating for the veteran's feet and for service connection for 
his back disability.  

In June 1955, the Board denied the appeal for service 
connection for back trouble and an increased rating for pes 
planus.  

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).  

CUE is the kind of error, of fact or of law, that when called 
to the attention of the later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (1999).  
The appellant was furnished a copy of these regulations.  
According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Ibid.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements necessary to 
file a motion for CUE in a Board decision.  Consequently, 
this discussion will be limited to the specific allegations 
of the veteran and his representative.  The Board will 
address the discernible allegations of CUE.  The Board finds 
that any other bases of relief which may be implied by other 
readers do not meet the specific pleading requirements of the 
regulation.   38 C.F.R. § 20.1404(b) (1999).  

As to the feet, in June 1955, the Board noted the private 
physician's March 1955 letter but concluded that since the 
December 1954 hospital summary stated that the veteran was 
completely asymptomatic, the evidence indicated that a 
compensable rating was not warranted.  At that time, the 
rating scheduled provided a 0 percent or noncompensable 
rating for mild acquired flat foot with symptoms relieved by 
built-up shoe or arch support.  A 10 percent rating required 
the disability to be moderate with weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  The private physician's statement that the 
veteran definitely had a disability is undisputed.  However, 
that statement does not show the disability to be more than 
mild.  Neither that statement, nor any other evidence of 
record described a moderate flat foot with weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  With the 
recent hospital report showing that the veteran's feet 
responded to treatment and were asymptomatic, the Board had 
good reason to conclude that the preponderance of evidence 
showed the disability did not approximate the criteria for a 
compensable rating.  The representative has argued that the 
3° pes planus noted on separation examination supports a 
compensable evaluation.  Neither the veteran nor the 
representative has submitted any evidence from a competent 
medical source which connects a diagnosis of 3° pes planus 
with any rating criteria.  A diagnosis of 3° pes planus does 
not automatically approximate any particular rating criteria.  
There is nothing about that diagnosis which would compel the 
conclusion that the disability approximated any criteria for 
a compensable rating.  The Board finds no error as to the 
rating of the pes planus by the Board in June 1955.  There is 
certainly nothing which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for error.  38 C.F.R. 
§ 20.1403(a). 

As to the back, the evidence at the time of the June 1955 
Board decision did not support direct service connection.  
The service medical records did not confirm the veteran's 
report of a back injury sustained in a May 1953 fall.  They 
showed back complaints in April, September and December 1953.  
On each occasion, there was minimal symptomatology.  X-rays 
in service showed that there was no bony abnormality.  There 
were no back complaints recorded during service, after 
December 1953 and the veteran's spine was normal on the July 
1954 examination for separation from service.  On VA 
hospitalization in October 1954, the veteran told of a back 
injury in service.  However, the medical personnel did not 
link the injury in service to a chronic back disability.  
Rather, they indicated that the veteran's back problems were 
related to his weight and recommended weight reduction.  When 
the Board denied the appeal, in 1955, there was no evidence 
that the back complaints in service manifested a chronic 
disability or were related to the post service degenerative 
changes.  

As a lay person, one suspects that the degenerative changes 
noted some 3 months after service began in service.  However, 
the doctors who read the X-rays in service expressed the 
opinion that there were no bony abnormalities.  The doctor 
who examined the veteran in July 1954 expressed the opinion 
that the spine was normal.  The degenerative changes seen in 
October 1954 were minimal, described as a tendency to lipping 
and "low grade," and no doctor associated these changes 
with disease or injury in service.  Under the current law, we 
would say that the claim was not well grounded.  Under the 
law in effect at the time, there was no basis for service 
connection.  

The representative has argued that arthritis was clearly 
present and that it was CUE for the Board not to address the 
presumption which is now embodied in 38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  The law 
and regulations have changed citations numbers, but, then as 
now, provided that arthritis may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  See 38 C.F.R. § 3.80 (1949).  

There is no doubt that arthritis was manifest approximately 3 
months after service.  The October 1954 VA X-rays of the 
lumbosacral spine disclosed a tendency toward lipping 
involving the adjacent margins of the bodies of the lower 
dorsal and lumbar spine.  The impression of pes planus and 
low grade degenerative joint disease, in November 1954 might 
seem to confuse the degenerative joint disease as part of the 
pes planus.  However, the diagnoses were: 1. Degenerative 
joint disease, multiple, due to unknown cause; then 
2. Prostatitis; and then 3. Flat foot, fixed type due to 
unknown cause; this diagnosis clearly separated the 
degenerative joint disease of multiple joints from the flat 
foot disability.  The final summary used the term 
"osteoarthritis of the lumbar spine" and, again, set out 
the diagnoses so as to clearly separate the degenerative 
joint disease from the flat foot.  There can be little doubt 
that arthritis was manifested during the hospitalization from 
October to December 1954.  In fact, the Board's 1955 decision 
noted the diagnosis of degenerative joint disease.  

However, then as now, for the presumption to apply, the 
disability must be manifested to a degree of 10 percent or 
more.  Here, again, the pertinent part of the rating criteria 
is unchanged.  

Arthritis, hypertrophic, degenerative arthritis, or 
osteoarthritis:  
A substantiated degenerative arthritis, as distinguished from 
localized hyperostosis and other changes about a joint due to 
direct or intermittent trauma, [ ], shall receive a minimum 
rating of 10 %, or if there is a satisfactory history of 
exacerbations from time to time, 20 %.  The following rating 
are therefore authorized.  

With X-ray evidence of involvement of two 
or more major joints, or two or more 
minor joint groups; with occasional 
incapacitating exacerbations:  20 
percent.  

With X-ray evidence of involvement of two 
or more major joints or 2 or more major 
joint groups or two or more minor joint 
groups:  10 percent.  

Extension 7, Schedule for Rating Disabilities, 1945 Edition, 
July 6, 1950.  

The 1954 VA X-rays of the lumbosacral spine revealed 
involvement of the bodies of the lower dorsal and lumbar 
spine.  The lower dorsal and lumbar spine are two groups of 
joints.  Consequently, the Board must concede that the 
evidence at the time of the 1955 Board decision showed 
arthritis of the spine which was 10 percent disabling.  

Neither the 1955 Board decision nor the underlying rating 
decision by the RO explained why the presumption of service 
connection for arthritis did not apply.  Now, the Board can 
not conceive of any way the presumption of service connection 
for arthritis could not be considered, in light of the 
evidence of record at that time.  

The October to December 1954 VA hospitalization concluded 
with the comment that the veteran was entirely asymptomatic; 
but that was not a medical opinion that the arthritis had 
gone away.  The report commented that the persistence of 
symptoms related to his back could have been related to his 
moderate obesity and weight loss was recommended.  While this 
comment implicates obesity, it does not offer an opinion that 
arthritis was not incurred in service.  Thus, it is not 
evidence which would rebut the presumption of service 
incurrence.  See 38 U.S.C.A. § 1113 (West 1991).  More 
importantly, the Board did not mention or consider it as 
evidence to rebut the presumption of service incurrence.  

The only way the Board could have denied service connection 
for arthritis in 1955 was to ignore the law presuming service 
incurrence for arthritis manifested during the first post 
service year, or ignore the VA X-rays in evidence, or ignore 
both.  In this case, the excellent arguments and analysis 
advanced by the representative and the Board's own review of 
the record, compels the conclusion, to which reasonable minds 
could not differ, that a mistake was made by the Board in 
1955.  Further, the result would have been manifestly 
different but for the error of the Board on the back issue in 
1955.  Therefore, the Board grants the motion to revise its 
1955 decision on the basis of CUE.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
The applicable law and regulation have not changed 
significantly since the veteran completed his active service 
in 1954.  For the reasons discussed above, since the 
arthritis of the thoracic and lumbar spines was manifested to 
a degree of 10 percent or more within the year after the 
veteran left active service, and there is no evidence to 
rebut the presumption of incurrence in service, service 
connection must be granted.  

Where error has been made by VA, the effective date of the 
revised decision shall be the date from which benefits would 
be payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k) (1999).  


ORDER

The motion to revise, on the basis of CUE, the June 1955 
Board decision which denied an increased (compensable) rating 
for pes planus, is denied.  

The motion to revise, on the basis of CUE, the June 1955 
Board decision which denied service connection for back 
trouble, is granted.  



Service connection for arthritis of the dorsal and lumbar 
spines is granted.  



		
	CLIFFORD R. OLSON
Acting Member, Board of Veterans' Appeals




 


